          Case 1:17-cv-03360-RWS Document 84 Filed 01/07/19 Page 1 of 2
            Case 1:17-cv-03360-RWS Document 81 Filed 11/30/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                                .I
RONNIE VAN ZANT, INC., GARY R. ROS SINGTON,
JOHNNY VAN ZANT, BARBARA HOUSTON, as the                               JUDGE SWEET CHAMBERS
Trustee of the ALLEN COLLINS TRUST, and ALICIA
RAPP and CORINNA GAINES BIEMILLER, as the                         Case No : l 7-cv-3360
Personal Representatives of the Estate of STEVEN
GAINES,                                                           (PROPOSED) JUDGMENT

                      Plaintiffs,

          -against-

ARTIMUS PYLE (a/k/a THOMAS D. PYLE),
CLEOPATRA RECORDS , INC., JOHN DOE, JANE
DOE, XYZ CORPORATION, and XYZ LLC (the names
                                                                .'l ( cu ·E
                                                                  lJSDC Sl)NY
                                                                                 TT
of the last four defendants being fictitious and unknown
to plaintiffs, and intended to designate persons or entities                   l> ICALLY FILED
that have or may have a role in the production and
distribution of the Motion Picture complained of in the                 ~   t I LJ: l>:
Complaint herein),

                      Defendants.




          Upon the Mandate of the United States Court of Appeals for the Second Circuit issued on

November 2, 2018 [Dkt. No. 78] , and all prior proceedings in this action, it is hereby

ORDERED, ADJUDGED AND DECREED, that:

          Defendants shall have judgment in their favor, and the Court' s September 13 , 2017

judgment and permanent injunction are hereby vacated, with costs to be taxed by the Clerk' s

Office.
         Case 1:17-cv-03360-RWS Document 84 Filed 01/07/19 Page 2 of 2
          Case 1:17-cv-03360-RWS Document 81 Filed 11/30/18 Page 2 of 2




Dated:               I- Lf 20fi
              New York, New' Yo&




                                       2
